Per Curiam.
On the 26th of September, 1924, a. rule to show cause was allowed in this case directed to- Joseph P. Riordan and Francis J. McDonald, the mayor and town clerk, respectively, of the town of Harrison, New Jersey, why a. peremptory writ of mandamus should not issue commanding them to execute the agreement presented to them by Hugh C. Barrett, corporation counsel of the town of Harrison, under and by virtue of the resolution of the town council, passed July 15th, 1924, to extend the contract of September 15th, 1903, between the New Jersey Suburban Water Company and the town of Harrison for'a period of fifteen years, from the date of expiration of said contract, upon the same terms and conditions as are contained and set forth in the said agreement of September 15th, 1903, excepting as to. the rates to be charged for the water furnished by the said company to. the town of Harrison.
Our reading of the record in this case and the respective briefs of counsel lead us. to the conclusion that an alternative *46writ of mandamus should issue directed to the said Joseph P. Riordan and Francis J. McDonald, the mayor and town clerk, respectively, of the town of Harrison, defendants, and such is the order of the court.